 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
EXHIBIT 10.2
 
SERVICES AGREEMENT BETWEEN
V2K INTERNATIONAL, INC. AND AMERIVON HOLDINGS LLC
DATED JUNE 6, 2008

 
 
 

--------------------------------------------------------------------------------

 

SERVICES AGREEMENT
 
This Services Agreement (this “Agreement”) is made and entered into as of the
day first written on the signature page hereof by and between V2K International,
Inc., a Colorado corporation (the “Company”) and Amerivon Holdings LLC, a Nevada
limited liability company (“Amerivon”).


RECITALS
 
A.  The Company is engaged in the sale and distribution of window fashion
treatments through independent franchisees and also to mass market, wholesale
clubs and other retailers (the “Products”).  The Company markets the Products
under its own brands or co-branded with the manufacturer.  The Company is also
in the process of raising capital to fund its growth through the placement of
its equity and debt securities.


B.  Amerivon will refer to the Company the distribution entities set forth on
Exhibit A attached hereto  (the “Distribution Prospects”) as amended from time
to time for consideration as customers subject to the terms and conditions of
this Agreement.


C.           The Company and Amerivon each desire to enter into this
relationship for referrals to the Prospects subject to the terms and conditions
as set forth herein.


NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
covenants contained herein, and for other good and valuable consideration, their
receipt and adequacy of which are hereby acknowledged, the parties hereby agree
as follows.


AGREEMENT


1.           DEFINITIONS.  Unless the context requires otherwise, the following
underlined terms shall have the following respective meanings:


1.1           Agreement.  This Services Agreement.


1.2           Asserted Liability.  Any claim, demand, or circumstance that may
result in an indemnified Loss, or the commencement or threatened commencement of
any action, proceeding, or investigation that may result in an indemnified Loss.


1.3           Audit.  The audit of the Distributor Reports (as defined in
Section 4.2 hereof) for purposes of determining the amount of fees to be paid to
Amerivon pursuant to Section 4 hereof, as conducted by the Auditors in
accordance with Generally Accepted Auditing Standards and special procedures to
be mutually agreed upon by the parties.


1.4           Audit Report.  The written report of the Audit delivered by the
Auditors.


1.5           Auditors.  A nationally- or regionally-based firm of independent
certified public accountants reasonably acceptable to Amerivon (for this
purpose, the Company’s current auditors, Seligson and Giannattasio, shall be
acceptable to Amerivon) that shall conduct the Audit.


1.6           Commencement Date.  The date first written on the signature page
hereof.


1.7           Distributors.  A Distribution Prospect through which Company sells
the Products.



--------------------------------------------------------------------------------


1.8        Amerivon.  Amerivon Holdings LLC, a Nevada limited liability company.


1.9        Distribution Prospects.  Those entities set forth on Exhibit A
attached hereto, as amended or appended by the mutual written consent of the
parties from time to time.


1.10      Indemnified Party.  Amerivon with respect to the indemnification
provided by Section 7.1 hereof, and the Company with respect to the
indemnification provided by Section 7.2 hereof.


1.11      Indemnifying Party.  The Company with respect to the indemnification
provided by Section 7.1 hereof, and the Amerivon with respect to the
indemnification provided by Section 7.2 hereof.


1.12  Company.  V2K International, Inc., a Colorado corporation.


1.13  Losses.  Any and all losses, liabilities, damages, deficiencies, demands,
claims, actions, judgments, causes of action, assessments, costs, and expenses,
including but not limited to interest, penalties, court costs, and reasonable
attorneys' fees.


1.14  Net Sales.  Gross Sales for which payment has actually been received by
the Company, less returns, chargebacks, and allowances.  Gross Sales shall mean
the retail sales amount charged by the Distributor or the Company’s independent
dealers, agents or franchisees.


1.15  New Distribution Prospect.  A Distribution Prospect not listed on Exhibit
A as of the Commencement Date.


1.16  Products.  A diversified portfolio of window fashion treatments including
both “hard goods” such as shutters and blinds and “soft goods” such as window
fabrics, draperies, window coverings.


2.           SOLICITING PROSPECTS.  During the term of this Agreement, Amerivon
shall solicit the Distribution Prospects to sell the Products.


3.           AMERIVON'S RESPONSIBILITIES.  During the term of this Agreement,
Amerivon shall:


3.1           Ethical Responsibilities.  Adhere, and use commercially reasonable
efforts to promote the highest standards of honesty, integrity, fair dealing,
and ethical conduct in all dealings with the Distribution Prospects; and


3.2           Marketing Methods.  Use only those materials that have received
the Company’s prior written approval.  Amerivon has no authority to make any
promise or representation on behalf of the Company and Amerivon shall be
responsible to the Company for any promise, representation, or warranty given to
a Distribution Prospect by Amerivon that is not contained in either advertising
or marketing materials approved in writing by the Company.


2

--------------------------------------------------------------------------------


4.           FEES.


4.1           Conditions for Receiving Fees.  The Company will pay fees to
Amerivon, pursuant to Section 4.2 hereof, for each Distribution Prospect that
becomes a Distributor and for which the following conditions are met: (i)
Amerivon notifies the Company in writing prior to introducing a new Distribution
Prospect (the “New Prospect”) to the Company; (ii) the Company does not notify
Amerivon within three business days following Amerivon’s notice that either the
Company has a pre-existing relationship with the New Prospect or the Company
desires for Amerivon to defer the introduction to the New Prospect, and (iii)
the Company enters into a definitive agreement to sell Products to the
Distribution Prospect, which may be the acceptance by Company of a purchase
order for Products.


4.2           Fees for Distributors.  Subject to the conditions set forth in
Section 4.1 hereof, for the referral of Distribution Prospects pursuant to this
Agreement resulting in a Distributor, the Company will pay to Amerivon a fee
equal to five percent (5%) of the Net Sales directly attributable to the sale of
the Products through the Distributor.  The Company shall pay fees subject to
this Section 4.2 monthly pursuant to a “Distributor Report” which shall be
delivered by the 20th day following the end of the calendar month in which the
Net Sales are achieved by the Company.


4.3           Expense Reimbursement.  Amerivon shall be reimbursed for all
reasonable out-of-pocket expenses incurred in the fulfillment of its obligations
herein. Said expenses shall be presented to the Company on a monthly basis and
paid within 30 days.  All expenses in excess of $1,000 must be approved by the
Company in advance.


4.4           Option Grant.  Amerivon shall also receive a five year option to
purchase 3,256,810 shares of common stock of the Company, equal to five percent
(5%) of the number of shares of the Company’s common stock outstanding, on a
fully diluted basis (assuming the exercise of all options and warrants
outstanding as of June 6, 2008) with an exercise price equal to $.30 per share
(the “Option”).  The option shall vest and become exercisable in accordance with
the vesting schedule and benchmarks set forth in the Stock Option Agreement
attached hereto as Exhibit B.  The parties will execute and deliver the Option
concurrently with the execution and delivery of this Agreement.


4.5           Audit Rights.  Amerivon shall have the right to Audit a
Distributor Report for one (1) year after its delivery.  Prior to its
engagement, (i) the Auditors shall execute and deliver a confidentiality and
non-disclosure agreement containing usual and customary provisions protecting
the Company and (ii) the Auditors and each of the parties shall consent in
writing to the agreed upon procedures which shall govern the Audit.  The
Auditors shall commence the Audit as soon as practicable and shall complete the
Audit and deliver a preliminary Audit Report to the parties as soon as
practicable.  The parties shall use their best efforts to fully cooperate with
the Auditors in its conduct of the Audit.  The parties shall have fifteen (15)
days from delivery thereof to review the preliminary Audit Report and provide
comments to the Auditors and each other.  Upon receipt of the parties’ comments,
the Auditors shall issue a final Audit Report.  The Audit Report shall be
conclusive and binding upon the parties.  Amerivon shall pay the Auditors’ fees
and expenses of the Audit unless there is a discrepancy in favor of Amerivon
greater than five percent (5%) of amounts payable pursuant to the Distributor
Report(s) subject to the Audit, in which case the Company shall pay for the
Auditors’ reasonable fees and expenses.


3

--------------------------------------------------------------------------------


5.           TERM AND TERMINATION.


5.1           Term.  The term of this Agreement shall commence on the
Commencement Date and, unless sooner terminated as hereinafter provided, shall
continue for a period of one year, with automatic one-year renewals every year
unless terminated by one of the parties as herein provided.   In the event that
Amerivon makes an investment in the Company or introduces someone who makes an
investment in the Company, then the term of this Agreement shall commence on the
Commencement Date and, unless sooner terminated as hereinafter provided, shall
continue for a period of three years, with automatic one-year renewals every
year unless terminated by one of the parties as herein provided.


5.2           Termination Without Cause.  Either party may terminate this
Agreement after one year with­out cause upon giving thirty (30) days prior
written notice to the other party.  In the event that Amerivon makes an
investment in the Company or introduces someone who makes an investment in the
Company, then either party may terminate this Agreement after three years
with­out cause upon giving thirty (30) days prior written notice to the other
party.


5.3           Termination For Cause.  Either party may terminate this Agreement
upon thirty (30) days prior written notice to the other party in the following
events:


(a)      Breach.  A party breaches any material provision of this Agreement and
such breach remains uncured for thirty (30) days after written notice thereof
from the nonbreaching party to the breaching party, unless such breach is of
such a nature that it cannot be cured within thirty (30) days and the breaching
party commences a cure within thirty (30) days after receipt of written notice
of the breach and diligently proceeds to complete the cure as soon as possible
but in no event greater than one hundred twenty (120) days after receipt of such
notice;


(b)      Voluntary Bankruptcy.  A party files or consents to any voluntary or
involuntary petition for bankruptcy, insolvency, reorganization, liquidation, or
other similar form of debtor relief, or petitions for or consents to the
appointment of a receiver, trustee, or liquidator on its behalf for all or a
substantial portion of its assets, or makes a general assignment for the benefit
of creditors; or


(c)  Involuntary Bankruptcy.  A party is the subject of any involuntary petition
for bankruptcy, insolvency, reorganization, liquidation, or other similar form
of debtor relief, or has a receiver, trustee, or liquidator appointed on its
behalf for all or a substantial portion of its assets, unless such petition or
appointment is set aside, withdrawn, or ceases to be in effect within ninety
(90) days from the date of any such petition or appointment.


5.4           Effect of Termination.  With respect to a termination of this
Agreement pursuant to Sections 5.1, 5.2, or 5.3 hereof, the Company shall have
the obligation to pay fees for only those Distribution Prospects or Distributors
who enter into a binding, written agreement with the Company within one year
from the termination date. In the event that Amerivon makes an investment in the
Company or introduces someone who makes an investment in the Company, the
Company will be obligated to pay fees for three years from the termination date.




4

--------------------------------------------------------------------------------


6.           RELATIONSHIP.


6.1           Relationship.  The parties hereby acknowledge and agree that the
relationship arising from this Agreement does not constitute or create a general
agency, joint venture, partnership, employment relationship, or franchise
between them.  The parties agree and acknowledge that they are independent
businesses and are independent contractors and not employees of the other party
for any purpose.  Each party has the right to operate such party’s business as
the party sees fit, and shall hire employees and have the right to engage other
personnel as such party may deem necessary or desirable, and such party shall
exercise the sole and exclusive control and supervision of such persons. In
addition, each party is free to engage in such other business activities as such
party may desire to pursue, so long as such other business activities do not
interfere with such party’s per­formance hereunder, violate the provisions
hereof, or breach any other contractual obligation of the party; provided,
however, that Amerivon shall not represent, directly or indirectly, any other
person or entity who sells a product which competes with any Product in any
geographic area in which the Company shall be selling or distributing its
Products and shall not, directly or indirectly represent any person or entity in
the sale or distribution of olives in the United States.  Each party will be
responsible for the costs, deductions, withholdings, and contributions with
respect to such party on account of social security, insurance, unemployment
compensation, income tax, or otherwise, under any federal, state, or local law
applicable to the relationship of employer and employee.


7.           INDEMNIFICATION.


7.1           Indemnification by the Company.  The Company shall indemnify,
save, defend, and hold Amerivon harmless from and against any and all Losses
based upon, arising out of, or otherwise in respect of any negligent, grossly
negligent, or intentionally wrongful act or omission of the Company or its
employees or agents under this Agreement, any material breach by the Company of
any warranty, representation, covenant or agreement contained herein, any
violation or infringement of any copyright, trademark or any other intellectual
property right, or violation of any third party’s right of publicity; provided
that any claim for indem­nification must exceed Five Thousand Dollars ($5,000)
for each single or related acts or omissions for which indemnification is
claimed.


7.2           Indemnification by Amerivon.  Amerivon shall indemnify, save,
defend, and hold the Company harmless from and against any and all Losses based
upon, arising out of, or other­wise in respect of any negligent, grossly
negligent, or intentionally wrongful act or omission of Amerivon or its
employees, or agents under this Agreement, any breach by Amerivon of any
material warranty, representation, covenant or agreement contained herein, any
violation or infringement of any copyright, trademark or any other intellectual
property right, or violation of any third party’s right of publicity; provided
that any claim for indemnification must exceed Five Thousand Dollars ($5,000)
for each single or related acts or omissions for which indemnification is
claimed.


7.3           Notice of Asserted Liability.  Promptly after receipt by an
Indemnified Party of notice of any Asserted Liability, the Indemnified Party
shall give written notice thereof to the Indemnifying Party.  The notice shall
describe the Asserted Liability in reasonable detail, and shall indicate the
amount (estimated, if necessary and to the extent feasible) of the Losses that
have been or may be suffered by the Indemnified Party.  The failure to give such
notice shall not affect the Indemnified Party’s right to seek indemnification
from the Indemnifying Party unless the Indemnified Party is materially
prejudiced by such lack of notice.


7.4           Asserted Liability Not Involving a Third Party.  Upon receipt of a
notice of an Asserted Liability not involving a third party, unless the
Indemnifying Party provides written
 
5

--------------------------------------------------------------------------------


 
objections as set forth in Section 7.6 of this Agreement, the Indemnifying Party
shall promptly reimburse the Indemnified Party for the Losses suffered by the
Indemnified Party.


7.5           Asserted Liability Involving a Third Party. Upon receipt of a
notice of an Asserted Liability involving a third party, unless the Indemnifying
Party provides written objections as set forth in Section 7.6 of this Agreement,
the Indemnifying Party shall provide a defense of the Asserted Liability for the
Indemnified Party, using qualified legal counsel, and shall pay all reasonable
costs of defense and the amount of any judgment, order, award, settlement,
compromise, or otherwise.  The Indemnified Party shall cooperate with the
Indemnifying Party in any such defense, and the Indemnified Party may
parti­cipate in such defense using legal counsel of its own choice at its own
expense.  The Indemnifying Party may not settle or compromise any claim without
the consent of the Indemnified Party, which consent may not be unreasonably
withheld or delayed; provided that the Indemnifying Party may settle or
compromise any claim without the consent of the Indemnified Party if (i) the
Indemnifying Party pays the full amount of such settlement or compromise and all
expenses, and (ii) the settlement or compromise does not require the Indemnified
Party to perform any act or to refrain from per­forming any act.  If the
Indemnifying Party fails to give the Indemnified Party written notice within
thirty (30) days after receipt of the notice of the Asserted Liability that the
Indemnifying Party is assuming the defense of the Asserted Liability, or if the
Indemnifying Party fails to assume and continually maintain the defense of the
Asserted Liability within thirty (30) days after receipt of the notice of the
Asserted Liability, then the Indemnified Party may assume control of the defense
of the Asserted Liability using legal counsel of its own choice at the expense
of the Indemnifying Party, and the Indemnified Party may settle or compromise
any claim with the consent of the Indemnifying Party, which consent may not be
unreasonably withheld or delayed, at the expense of the Indemni­fying Party.


7.6           Objections.  If the Indemnifying Party disputes any notice of an
Asserted Liability, then the Indemnifying Party shall have thirty (30) days from
receipt of such notice to give written objections to the Indemnified Party or
such objections shall be deemed waived.  On delivery of the written objections,
the Indemnified Party and the Indemnifying Party shall have until the earlier of
thirty (30) days from the date of receipt of the written objections or five (5)
days before the Indemnified Party must file a response with a court, arbitrator,
or similar entity with respect to the Asserted Liability to negotiate and
attempt to resolve their differences.  If the parties are unable to resolve
their differences during such thirty (30)-day period, then the Indemnified Party
may, subject to the provisions of this Agreement, immediately thereafter pursue
any legal remedies available.
 
7.7.          Jurisdiction.  The parties hereby consent to the exclusive
jurisdiction of all courts of the State of Nevada and the United States District
Court for the State of Nevada as well as to the jurisdiction of all courts from
which an appeal may be taken from such courts, for the purpose of any suit,
action or other proceeding arising out of or with respect to this
Agreement.  THE PARTIES HEREBY EXPRESSLY WAIVE ANY AND ALL OBJECTIONS WHICH THEY
MAY HAVE AS TO VENUE IN ANY SUCH COURTS AND ALSO WAIVE  ALL RIGHTS TO TRIAL BY
JURY IN ANY SUCH SUIT, ACTION OR PROCEEDING.  Each party may file a copy of this
Agreement as evidence of the foregoing waiver of right to jury trial.


8.           LIMITATIONS OF WARRANTIES AND LIABILITIES.


8.1            Warranty Restrictions.  The Company makes no warranty, express or
implied, regarding the Products, including any warranty of merchantability or
fitness for a particular purpose.


6

--------------------------------------------------------------------------------


8.2           No Liability for Consequential Damages. Neither party shall be
liable for special, indirect, incidental, exemplary, punitive, or consequential
damages, including but not limited to loss of profits, related to or arising out
of the performance of this Agreement, even if advised of the possibility of such
damages.


8.3           The Company’s Representations and Warranties. The Company
represents and warrants that: (i) it is a corporation company duly organized,
validly existing and in good standing under the laws of the State of Colorado
(ii) it has the lawful right, power, authority and capacity to enter into this
Agreement; (iii) the person signing this Agreement is authorized to do so; (iv)
neither the execution nor the performance of this Agreement shall constitute a
violation of or interfere with the Company’s obligations to any third party; (v)
to the Company’s actual knowledge, the Products or their use do not infringe any
patents, copyrights, trademarks, trade secrets, or any other intellectual
property rights relating to their uses; and (vi) that there are no suits or
proceedings pending or, to the Company’s actual knowledge, threatened which
allege any infringement of such proprietary rights.
 
8.4           Amerivon’s Representations and Warranties.  Amerivon represents
and warrants that: (i) if it is not an individual, it is a entity validly
existing and in good standing under the laws of its jurisdiction; (ii) it has
the lawful right, power, authority and capacity to enter into this Agreement;
(iii) the person signing this Agreement is authorized to do so; and (iv) neither
the execution nor the performance of this Agreement shall constitute a violation
of or interfere with Amerivon’s obligations to any third party.


9.           GENERAL PROVISIONS.


9.1           Amendment.  All amendments or modifications of this Agreement
shall be in writing and shall be signed by each of the parties hereto.


9.2           Waiver.  Any waiver of any right, power, or privilege hereunder
must be in writing and signed by the party being charged with the waiver.  No
delay on the part of any party hereto in exercising any right, power, or
privilege hereunder shall operate as a waiver of any other right, power, or
privilege hereunder, nor shall any single or partial exercise of any right,
power, or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, power, or privilege.


9.3           Notices.  Except for Distributor Reports, all notices or other
communications required or permitted to be given pursuant to this Agreement
shall be in writing and shall be delivered personally or sent by overnight
courier, by telecopy with confirmation by first-class mail, or by certified
mail, return receipt requested, or by e-mail with receipt confirmation.  Notices
delivered personally or sent by overnight courier or by telecopy with
confirmation by first-class mail shall be effective on the date first received,
while notices sent by certified mail, return receipt requested, shall be deemed
to have been received and to be effective four (4) business days after deposit
into the mails.  Notices shall be given to the parties at the following
respective addresses, or to such other addresses as any party shall designate in
writing:


7

--------------------------------------------------------------------------------


If to the Company:                                           V2K International,
Inc.
                                                                           13949
West Colfax Avenue
Suite 250
Lakewood, Colorado  80401
Attn:  Vic Yosha
Chief Executive Officer
Telephone:  (303) 202-1120
Telecopier:  (303) 202-5201
E-mail:  vyosha@v2k.com


with a copy to:                                                  Fay M.
Matsukage, Esq.
Dill Dill Carr Stonbraker & Hutchings, P.C.
455 Sherman Street
Suite 300
Denver, Colorado 80203
Telephone:  (303) 777-3737
Telecopier:  (303) 777-3823
E-mail:  fmm@dillanddill.com


If to Amerivon:                                                 Mr. Tod M.
Turley
Chief Executive Officer
Amerivon Holdings LLC
800 Southwood Boulevard
Suite 212
Incline Village, Nevada  89451-7475
Telephone/Telecopier: (877) 325-6921
E-mail:  info@amerivon.com


with a copy to:                                                  Charles E.
McKee, Esq.
Nevers, Palazzo, Maddux & Packard, plc
31248 Oak Crest Drive.
Suite 100
Westlake Village, California  91361-5671
Telephone: (818) 879-9700
Telecopier:
E-mail: cemckee@npmp.com


9.4           Successors and Assigns.  This Agreement and each of its provisions
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective heirs, executors, administrators, successors, and assigns.
 
9.5           Law Governing.  This Agreement has been negotiated, executed, and
delivered and shall be performed in the State of Nevada and shall be governed by
and construed and enforced in accordance with the laws of the State of
Nevada  without regard for its conflict of laws rules.  The parties hereby
irrevocably submit to the exclusive jurisdiction of the courts of the State of
Nevada  and any United States District Court situated in the State of Nevada for
the purposes of construing and enforcing this Agreement.


8

--------------------------------------------------------------------------------


9.6           Attorneys’ Fees.  Should a lawsuit be commenced to interpret or
enforce the terms of this Agreement, the prevailing party shall be entitled to
recover costs and reasonable attorneys’ fees in addition to any other recovery
to which such party may be entitled.


9.7           Counterparts.  This Agreement may be executed in two or more
counterparts, including by facsimile transmission, all of which together shall
constitute a single instrument.


9.8           Severability of Provisions.  In the event any one or more of the
provisions of this Agreement shall for any reason be held to be invalid,
illegal, or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provision hereof, and this Agreement
shall be construed as if such invalid, illegal, or unenforceable provision had
never been contained herein.


9.9           Construction.  The headings in the sections and paragraphs of this
Agreement are for convenience only and shall not constitute a part
hereof.  Whenever the context so requires, the masculine shall include the
feminine and the neuter, the singular shall include the plural, and
conversely.  The terms and all parts of this Agreement shall in all cases be
interpreted simply and according to their plain meaning and neither for nor
against any party hereto.


IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of June 6, 2008.




V2K International, Inc.




By:     /s/ Victor J. Yosha                                 


Title:    Chief Executive Officer                   




Amerivon Holdings LLC




By:     /s/ Tod M. Turley                               
 
Title:    Chief Executive Officer               
 
 
 
 
 
9
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 